            Case 2:18-cv-03133-HB Document 7 Filed 10/26/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

                      Plaintiff,
v.
                                                    Case No. 2:18-cv-03133-HB
HEI HOTELS L.L.C.,
a Delaware Limited Liability Company,

                  Defendant.
_________________________________            /


                                   NOTICE OF SETTLEMENT


               COMES NOW Plaintiff, Helen Swartz, Individually, by and through undersigned

counsel, and informs the Court that the matter has been amicably settled between the Parties,

subject to execution of settlement documents and receipt of settlement funds, and hereby

requests:

       1.      The Plaintiff requests that pursuant to a Court Order, the case be dismissed

subject to the right of any party to move the Court within 45 (45) days for the purpose of

entering a Joint Stipulation for Dismissal With Prejudice with the Court retaining Jurisdiction to

Enforce the Terms of the Settlement Agreement. or, on good cause shown, to re-open the case

for further proceedings.


Dated: October 26, 2018                      Respectfully submitted,

                                             /s/ Lawrence A. Fuller
                                             Lawrence A. Fuller, Esq., pro hac vice
                                             Fuller, Fuller & Associates, P.A.
                                             12000 Biscayne Boulevard, Suite 502
                                             North Miami, FL 33181
                                             Telephone: 305.891.5199
                                             Facsimile: 305.893.9505
                                             lfuller@fullerfuller.com
            Case 2:18-cv-03133-HB Document 7 Filed 10/26/18 Page 2 of 2




                                          and
                                          David S. Dessen, Esq. (I.D. 17627)
                                          Dessen, Moses & Rossito
                                          600 Easton Road
                                          Willow Grove, PA 19090
                                          Telephone: 215.496.2902
                                          Facsimile: 215.564.2879
                                          ddessen@dms-lawyer.com

                                          Counsel for Plaintiff



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 26th day of October, 2018, the foregoing was filed

via the Court’s CM/ECF system, which will automatically notice counsel for Defendant, Eric C.

Janson, Esq., ejanson@seyfarth.com, Seyfarth Shaw LLP, 975 F Street, NW, Washington, DC

20004.

                                                  /s/ Lawrence A. Fuller
                                                  Lawrence A. Fuller, Esq. (LF 5450)
                                                  FULLER, FULLER & ASSOCIATES, P.A.
                                                  12000 Biscayne Blvd., Suite 502
                                                  North Miami, FL 33181
                                                  (305) 891-5199
                                                  (305) 893-9505 - Facsimile
                                                  Lfuller@fullerfuller.com

                                                  Co-Counsel for Plaintiff
